EXHIBIT 12 West Bancorporation, Inc. and Subsidiary Ratios of Earnings (Loss) to Fixed Charges and Preferred Dividends Three Months Ended Year Ended December 31 (dollars in thousands) March 31, 2010 Excluding Interest on Deposits: Income (loss) before income taxes $ $ ) $ Fixed charges: Interest expense 1/3 of net rent expense Total fixed charges Preferred dividend requirement - Fixed charges and preferred dividends $ Earnings (loss) $ $ ) $ Ratio of earnings (loss) to fixed charges ) Ratio of earnings (loss) to fixed charges and preferred dividends ) Including Interest on Deposits: Income (loss) before income taxes $ $ ) $ Fixed charges: Interest expense 1/3 of net rent expense Total fixed charges Preferred dividend requirement - Fixed charges and preferred dividends $ Earnings $ Ratio of earnings to fixed charges Ratio of earnings to fixed charges and preferred dividends 36
